Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/872,125 filed on 05/11/2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Terminal Disclaimer 
The terminal disclaimer filed on 10/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent US 10,652,014 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s note
35 U.S.C. 101 – Claim Analysis
The Examiner finds that the claim term “computer program” of claim 47 is directed towards statutory subject matter.  In particular, the Specification explicitly defines computer storage media to exclude transitory media in [0163] (“The memory 1520 stores instructions and the processor 151035 performs the instructions from the memory 1520 to implement the method 100, 200, 300, 400”).  Memory stores computer instruction which is program product. Thus, the claimed “computer program” of claim 47 is limited to statutory forms.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1 -47 are allowed.
According to the Examiner’s interpretation of the invention, none of the prior arts of record cited below individually or in combination teach each and every claimed limitation of the current invention. 
Following prior arts are relevant to this application:
US 9,350,549 B2 (LUMB, Christopher R.)  - Files stored in a storage system are stored and encrypted in a hierarchical data structure. Each file stored and encrypted in this way has a master encryption key. The segment deduplicating storage system generates a directory manager file comprising all the master keys that have been generated as part of the hierarchical structure. Fingerprint data for a given data segment may be generated deterministically or randomly.
US 2013/0287210 A1 (MATSUDA; Nori et al.) -  A master key generation unit determines a decrypter ID hierarchical layer number and a decrypter ID hierarchical structure, as a method to use the existing encryption scheme for encrypting storage target data.

What is missing from the prior art is a technique of generating a master key to secure data transmission with hierarchical deterministic encryption keys.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 17, 19, 20, 21, 26, 44, 45 and 47, and thereby claims 1, 17, 19, 20, 21, 26, 44, 45 and 47are considered allowable. The dependent claims which further limit claims 1, 17, 19, 20, 21, 26, 44, 45 and 47also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar 

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491